Case 5:17-cv-02514-JGB-SHK Document 300-4 Filed 08/21/20 Page 1 of 3 Page ID
                                 #:6309




                  EXHIBIT 3
        Case 5:17-cv-02514-JGB-SHK Document 300-4 Filed 08/21/20 Page 2 of 3 Page ID
                                         #:6310



From:                                Hou, Alicia (Lax)
Sent:                                Thursday, August 6, 2020 4:02 PM
To:                                  Lydia Wright
Cc:                                  Novoa - External; Turner, Jonathan (Assoc-Lax); Scheffey, Adrienne (Assoc-Den);
                                     Cizmorris, Melissa (Assoc-Den); Van Pelt, David (Ptnr-Lax)
Subject:                             RE: Novoa - Correspondence Re. Discovery Dispute & Meet and Confer


Hi Lydia,

We should be able to begin production of anything that does not need ICE review on a rolling basis by August 24.

Thanks,

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Lydia Wright <lwright@burnscharest.com>
Sent: Thursday, August 6, 2020 7:57 AM
To: Hatch, Lorna (LAA-Lax) <lorna.hatch@akerman.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>; Turner, Jonathan (Assoc-Lax)
<jonathan.turner@akerman.com>; Hou, Alicia (Lax) <alicia.hou@akerman.com>; Scheffey, Adrienne (Assoc-Den)
<adrienne.scheffey@akerman.com>; Cizmorris, Melissa (Assoc-Den) <melissa.cizmorris@akerman.com>; Van Pelt, David
(Ptnr-Lax) <david.vanpelt@akerman.com>
Subject: Re: Novoa - Correspondence Re. Discovery Dispute & Meet and Confer

Counsel,

With respect to Issue 3 in Jonathan’s letter, and as stated in my email of July 31, 2020, the parties have already agreed
to exclude the terms “covid” and “coronavirus” from the search terms. In that same email, I asked GEO to provide a date
certain when GEO will conduct the searches and make the corresponding document productions, so we can inform
Magistrate Kewalramani of the same. GEO has not responded to that request. So, again, when will GEO begin producing
responsive documents?

Thanks,

Lydia A. Wright
Burns Charest LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
504.799.2845 main
504.881.1765 fax



From: "lorna.hatch@akerman.com" <lorna.hatch@akerman.com>
Date: Tuesday, August 4, 2020 at 3:12 PM
                                                                 1
       Case 5:17-cv-02514-JGB-SHK Document 300-4 Filed 08/21/20 Page 3 of 3 Page ID
                                                  #:6311
To: Lydia Wright <lwright@burnscharest.com>
Cc: Novoa - External <Novoa-External@burnscharest.com>, Jonathan Turner
<jonathan.turner@akerman.com>, Alicia Hou <alicia.hou@akerman.com>, Adrienne Scheffey
<Adrienne.scheffey@akerman.com>, "melissa.cizmorris@akerman.com" <melissa.cizmorris@akerman.com>,
David Van Pelt <david.vanpelt@akerman.com>
Subject: Novoa - Correspondence Re. Discovery Dispute & Meet and Confer

Good afternoon Counsel,

Per Mr. Turner’s request, please see the attached correspondence.



      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct
      file and location.




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this
communication in error and then delete it. Thank you.




                                                                                                                                                2
